

116 HR 2608 IH: PFAS Testing Act of 2019
U.S. House of Representatives
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2608IN THE HOUSE OF REPRESENTATIVESMay 9, 2019Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the testing of perfluoroalkyl and polyfluoroalkyl substances under the Toxic Substances
			 Control Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the PFAS Testing Act of 2019. 2.Testing of perfluoroalkyl and polyfluoroalkyl substances (a)Testing requirementsSection 4(a) of the Toxic Substances Control Act (15 U.S.C. 2603(a)) is amended by adding at the end the following:
				
 (5)Perfluoroalkyl and polyfluoroalkyl substances orderNotwithstanding paragraphs (1) through (4), not later than 60 days after the date of enactment of this paragraph, the Administrator shall, by order, require that comprehensive toxicity testing be conducted on all chemical substances that are perfluoroalkyl and polyfluoroalkyl substances..
 (b)Persons subject to orderSection 4(b)(3) of the Toxic Substances Control Act (15 U.S.C. 2603(b)(3)) is amended— (1)in subparagraph (A), by striking subparagraph (B) or (C) and inserting subparagraph (B), (C), or (D); and
 (2)by adding at the end the following:  (D)An order under subsection (a)(5) shall require the development of information by any person who manufactures or processes, or intends to manufacture or process, a chemical substance that is a perfluoroalkyl or polyfluoroalkyl substance..
 (c)Perfluoroalkyl and polyfluoroalkyl substancesSection 4 of the Toxic Substances Control Act (15 U.S.C. 2603) is amended by adding at the end the following:
				
					(i)Perfluoroalkyl and polyfluoroalkyl substances
						(1)Testing requirement order
 (A)Protocols and methodologiesIn determining the protocols and methodologies to be included pursuant to subsection (b)(1) in an order under subsection (a)(5), the Administrator shall allow for protocols and methodologies that test chemical substances that are perfluoroalkyl and polyfluoroalkyl substances as a class.
 (B)PeriodIn determining the period to be included pursuant to subsection (b)(1) in an order under subsection (a)(5), the Administrator shall ensure that the period is as short as possible while allowing for completion of the required testing.
 (2)ExemptionsNotwithstanding subsection (c)(2)(A), the Administrator may only make a determination under subsection (c)(2)(B) that submission of information on a chemical substance that is a perfluoroalkyl or polyfluoroalkyl substance required by an order under subsection (a)(5) would be duplicative of information that has been submitted to the Administrator in accordance with such order, or which is being developed pursuant to such order, if the information concerns the chemical substance with the same specific chemical identity as the chemical substance for which the application for an exemption is submitted..
 3.Reporting and retention of informationSection 8(a) of the Toxic Substances Control Act (15 U.S.C. 2607(a)) is amended by adding at the end the following:
			
				(7)Perfluoroalkyl and polyfluoroalkyl substances
 (A)Submission of informationNotwithstanding any other requirement of law, not later than 60 days after the date of enactment of this paragraph, each person who manufactures or processes a chemical substance that is a perfluoroalkyl or polyfluoroalkyl substance shall submit to the Administrator—
 (i)all records of significant adverse reactions to health or the environment alleged to have been caused by such chemical substances; and
 (ii)all health and safety studies related to such chemical substances of which the person is aware. (B)AvailabilityNot later than 4 months after the date of enactment of this paragraph, the Administrator shall make studies submitted under subparagraph (A)(ii) available to the public..
		